Herbert, J.,
concurring. While I concur in the result reached by ray colleagues, I do so with some trepidation.
Stretches of two-lane roadway where one vehicle can pass another without at some point being left of center and within 100 feet of a side-road are fast disappearing. It has not been the general practice of highway officials to “yellow line” for a distance of 100 feet back from every two-lane state roadway intersection in Ohio. Thus, many motorists have not realized that being left of center within 100 feet of even a small “T” type of state roadway intersection can bring a fine of $50. R. C. 4511.99.
The General Assembly should re-examine this section of our traffic laws in light of modern conditions.